Allowability Notice
1. This action is in response to the amendment filed 06 November 2020. 
2. Claims 1-20 are pending.  Claims 1- 20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
4. Allowed Claims: Claims 1-20, are allowed.
5 Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. 101.
	The claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as receiving, processing, analyzing, and transmitting information for the purposes of evaluating the audience information of a population, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by a system consisting of apparatuses and calculators that determine and calculate time dependent weights with various subsets and weights by addressing weighted exposures of various panelists and can cumulatively combine the exposures in a time dependent determination. Thus independent Claims 1, 9 and 17 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, 

35 U.S.C. 103
The closest art of record are Oliver (US Publication number 20130198125) describing obtaining panelist data corresponding to panelists accessing web pages at measured locations and classifying the panelist data according to demographic information of the panelists, which does not describe the application of time dependent weights with various subsets and weights by address weighted exposures of various panelists and Salter (US Publication number 20140164290) describing a database system includes a database storage comprising one or more data items, each data item associated with a selection criteria and a risk tolerance, which does not describe the application of time dependent weights with various subsets and weights by address weighted exposures of various panelists.
Other close art of record include Satyamoorthy (US Publication number 20140278795) creating a model based on first purchase data and demographic information which is associated with panelists and shopper system, which does not describe the application of time dependent weights with various 
None of the prior art specifically teaches a system that determines and calculates time dependent weights with various subsets and weights by address weighted exposures of various panelists can combining cumulatively the exposures in a time dependent determination in the manner as claimed, and although parts are taught from each of the prior art, the combination would be non-obvious as to this specific way, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.


Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683